AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                     MICHELLE WALLS                            )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-00870
      BEECH-NUT NUTRITION COMPANY, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Michelle Walls                                                                                    .


Date:          04/09/2021                                                              /s/ Steven M. Shepard
                                                                                         Attorney’s signature


                                                                                   Steven M. Shepard (SS7560)
                                                                                     Printed name and bar number
                                                                                    Susman Godfrey, L.L.P.
                                                                              1301 Avenue of the Americas, 32nd Fl.
                                                                                   New York, New York 10019

                                                                                               Address

                                                                                  sshepard@susmangodfrey.com
                                                                                            E-mail address

                                                                                          (212) 729-2010
                                                                                          Telephone number

                                                                                          (212) 336-8340
                                                                                             FAX number
